USCA11 Case: 18-13394       Date Filed: 06/07/2021   Page: 1 of 24



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-13394
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:16-cr-20753-CMA-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

BELLO JUNIOR PIERRE LOUIS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 7, 2021)

Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:

      Bello Junior Pierre-Louis appeals his felon-in-possession conviction. He

makes four arguments. First, Pierre-Louis contends that the district court erred by
         USCA11 Case: 18-13394        Date Filed: 06/07/2021   Page: 2 of 24



denying his motion to suppress certain evidence recovered after a dog sniff.

Second, he argues that the district court lacked subject matter jurisdiction over his

prosecution because the government failed to establish an interstate commerce

nexus. Third, Pierre-Louis claims that the district court abused its discretion by

admitting evidence of his prior felon-in-possession conviction under Federal Rule

of Evidence 404(b). Finally, Pierre-Louis argues that the district court abused its

discretion by neither investigating nor excusing a deliberating juror for alleged

juror misconduct. After careful review, we affirm.

                                         I.

      On the morning of February 15, 2016, Trooper Alberto Gutierrez was

patrolling a Florida highway. While parked on the highway’s right shoulder, he

observed a silver Kia with a window tint violation and an expired temporary tag.

At 8:29 am, Trooper Gutierrez ran an in-vehicle records check of the car’s

registration. As it turned out, the car’s registration was missing specific vehicle

information and the tag’s actual expiration date was different than the date printed

on the car’s paper tag.

      Because of the discrepancies, Trooper Gutierrez turned on his lights and

conducted a traffic stop. There were two individuals in the car. The driver, Pierre-

Louis, provided a Florida learner’s license but was not able to provide registration,

title, or proof of insurance. He did give Trooper Gutierrez the name of the person


                                          2
          USCA11 Case: 18-13394      Date Filed: 06/07/2021   Page: 3 of 24



who allegedly owned the car, but it did not match the name listed in the records

check. The passenger provided a Florida ID. Trooper Gutierrez testified that at

this point, he “was perplexed as to whether this vehicle was stolen” and “whether

this tag was a fraudulent tag.” So he returned to his patrol car with both IDs in

hand and contacted his partner, Trooper William Lopez, for backup. At 8:35 am,

Trooper Gutierrez ran record and Florida Crime Information Center checks on both

Pierre-Louis and the passenger. Although Pierre-Louis’s learner’s license was

valid, the passenger did not have a valid license—so Pierre-Louis was driving

unlawfully on a learner’s license because he was not accompanied by a person with

a valid license.

      Trooper Gutierrez returned to the stopped car and asked Pierre-Louis to step

out of it. He then checked the car’s VIN number, which he radioed to the Florida

Highway Patrol dispatch. A few minutes later, dispatch replied that the vehicle’s

assigned tag had expired in 2013, but that the car had not been reported stolen.

While Trooper Gutierrez was getting that information from dispatch, his partner,

Trooper Lopez, arrived at the scene. The troopers then separately questioned

Pierre-Louis and the passenger about their itinerary. The two gave “conflicting”

answers; Pierre-Louis told Trooper Gutierrez that he was on the way to “meet a

girl in Miami Gardens” and the passenger told Trooper Lopez that they were “on

their way to a funeral.” During the questioning, Pierre-Louis was “visibly


                                          3
         USCA11 Case: 18-13394        Date Filed: 06/07/2021    Page: 4 of 24



nervous” and “fail[ed] to make eye contact.” The passenger was “high-strung” and

“eager to claim his innocence for whatever was in the vehicle.”

      At 9:05 am, after questioning Pierre-Louis and the passenger, the troopers

decided to have Trooper Lopez’s police dog sniff the car. While Trooper Gutierrez

was with Pierre-Louis and the passenger, Trooper Lopez walked his dog around

the car. The dog alerted to the area around the car’s glove compartment, so the

troopers conducted a hand search there and found a loaded Taurus 9 mm firearm

and a plastic bag containing suspected narcotics, which turned out to be crack

cocaine, heroin, and bath salts. A later examination revealed that the firearm was

stolen and that Pierre-Louis’s fingerprint was on the magazine. The troopers

placed Pierre-Louis and the passenger under arrest, and dispatch informed the

troopers that both individuals had prior felony convictions. Trooper Gutierrez then

“finished up [his] initial traffic stop” by measuring the car’s window tint and

issuing three traffic citations: one for the window tint, one for driving with a

learner’s license while unaccompanied by a licensed driver aged 21 or older, and

one for the expired tag.

      In August 2017, Pierre-Louis was charged in a superseding indictment with,

among other things, possession of a firearm and ammunition by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1). Pierre-Louis moved to suppress the evidence

discovered after the dog sniff, reasoning that Trooper Gutierrez stopped him for


                                           4
          USCA11 Case: 18-13394        Date Filed: 06/07/2021    Page: 5 of 24



“longer than necessary to issue him citations and lacked reasonable suspicion to

believe that criminal activity was afoot.” The government argued in response that

the traffic stop was justified by reasonable suspicion and probable cause; that the

stop was lawfully prolonged when Pierre-Louis was unable to provide registration

or insurance information and was unable to name the vehicle registrant; and that

the dog sniff did not prolong the stop beyond the time reasonably required to

complete the stop’s mission. The district court denied the motion to suppress,

concluding that the “sniff was conducted in the middle of the traffic investigation

and . . . did not prolong or delay the trooper’s investigation into all of the

inconsistent information Trooper Gutierrez was being confronted with.”

      Before trial, the government filed notice of intent to introduce two of Pierre-

Louis’s prior felon-in-possession convictions: one from 2012, and one from 2013.

The 2012 conviction came after Pierre-Louis was kicked out of a nightclub in

Miami. He retrieved a Glock 17 from his car (which was registered to him) and

pointed it at the nightclub’s employees and patrons. For the 2013 conviction, the

police received a call that “a man in a white Hyundai Genesis automobile [was]

brandishing a handgun.” The police stopped the car (which was not registered to

Pierre-Louis) and spotted a Glock handgun sitting under the dashboard. Pierre-

Louis opposed the introduction of his prior convictions under Federal Rule of

Evidence 404(b). He argued that “the intended evidence is not inextricably


                                            5
         USCA11 Case: 18-13394        Date Filed: 06/07/2021   Page: 6 of 24



intertwined with the charges brought against [him], does not meet the standards of

Rule 404(b), is highly prejudicial, and not probative of the charges.” The

government contended in response that the defendant’s prior felon-in-possession

convictions were “relevant to establishing the Defendant’s knowledge, intent, and

lack of mistake with respect to the instant offense.”

      The district court ruled that the government could admit the 2013 conviction

but not the 2012 conviction. The probative value of the 2012 conviction, it

concluded, was “far less than the prejudicial impact and undue prejudice to the

Defendant.” But the district court reasoned that the 2013 conviction satisfied Rule

404(b) and was “sufficiently similar” to the case at hand. So the court admitted

only Pierre-Louis’s 2013 conviction, which consisted of a copy of the 2013

information, judgment, sentence, and case file sheet. It also introduced the

testimony of retired Miami Police Officer Rosco Bradley, who testified that during

the 2013 traffic stop, the firearm was recovered from underneath the driver’s

dashboard and that Pierre-Louis was driving. The district court gave two limiting

instructions, telling the jury that it may only “consider this evidence to decide

whether the Defendant had the state of mind or intent necessary to commit the

crimes charged in the indictment or whether the Defendant committed the acts

charged in the indictment by accident or mistake.”




                                           6
         USCA11 Case: 18-13394        Date Filed: 06/07/2021   Page: 7 of 24



      The trial lasted about two days. The jury retired to deliberate at 3:30 pm on

Wednesday. After roughly an hour of deliberations, Juror 19 sent a note to the

judge. In it, Juror 19 said that she was concerned the deliberations would “last

another day” and explained that she had work appointments scheduled for the

following day and needed to be able to pick up her nine-year-old daughter. Pierre-

Louis asked the court to release Juror 19, stating that he did not “want an unhappy

juror there.” The government, however, requested that the court give Juror 19 the

following response:

      While[] we understand your schedule, tomorrow you will be asked to
      report at 10:00 a.m. If you need to leave early to pick up your daughter,
      please let us know the time that you have to leave.
      The court agreed to issue the government’s requested response. It observed

that Juror 19 had been able to reschedule her appointments throughout the trial and

that it would wait to see if she could do so again. Pierre-Louis asked the court if it

wanted to speak with the juror, but the court declined to do so. Pierre-Louis then

objected to the written response. At 4:56 pm, the court took a recess and, about 15

minutes later, the jury announced its verdict. The jury convicted Pierre-Louis on

the felon-in-possession charge, and the district court sentenced him to 57 months’

imprisonment. This appeal followed.




                                          7
          USCA11 Case: 18-13394       Date Filed: 06/07/2021     Page: 8 of 24



                                             II.

      As we noted above, Pierre-Louis raises four arguments on appeal. After

careful consideration, we reject all four.

                                             A.

      Pierre-Louis first argues that the district court erred by denying his motion to

suppress the evidence recovered after the dog sniff. In his words, the “sniff

unlawfully prolonged the [traffic] stop in violation of [Pierre-Louis’s] Fourth

Amendment rights.” “We review a district court’s denial of a defendant’s motion

to suppress under a mixed standard of review, examining the district court’s

findings of fact for clear error and the district court’s application of law to those

facts de novo.” United States v. Vargas, 848 F.3d 971, 973 (11th Cir. 2017)

(quoting United States v. King, 509 F.3d 1338, 1341 (11th Cir. 2007)). We

construe all facts “in the light most favorable to the prevailing party below” and

“afford substantial deference to the factfinder’s credibility determinations, both

explicit and implicit.” United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir.

2012) (internal quotation marks omitted).

      “A seizure for a traffic violation justifies a police investigation of that

violation.” Rodriguez v. United States, 575 U.S. 348, 354 (2015). But if a traffic

stop “exceed[s] the time needed to handle the matter for which the stop was made,”

it violates the Fourth Amendment. Id. at 350. “[I]n addition to issuing a ticket or


                                             8
         USCA11 Case: 18-13394       Date Filed: 06/07/2021    Page: 9 of 24



warning, a police officer’s ‘mission includes ordinary inquiries incident to the

traffic stop.’” Vargas, 848 F.3d at 974 (alteration adopted) (quoting Rodriguez,

575 U.S. at 355). Those inquiries include “checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Rodriguez, 575

U.S. at 355. “Because they ‘serve the same objective as enforcement of the traffic

code’—namely, ‘ensuring that vehicles on the road are operated safely and

responsibly’—those inquiries do not unconstitutionally extend the traffic stop.”

Vargas, 848 F.3d at 974 (quoting Rodriguez, 575 U.S. at 355).

      Additionally, a traffic stop may be extended when there are “specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant the intrusion.” United States v. Pruitt, 174 F.3d 1215, 1219

(11th Cir. 1999) (internal quotation marks omitted); see also Rodriguez, 575 U.S.

at 355 (stating that an officer may prolong a stop when there is reasonable

suspicion to “justify detaining an individual”). Reasonable suspicion is a “less

demanding standard than probable cause and requires a showing considerably less

than preponderance of the evidence.” Illinois v. Wardlow, 528 U.S. 119, 123

(2000). It requires only a “particularized and objective basis,” which we evaluate

based on the “totality of the circumstances.” Lewis, 674 F.3d at 1305 (internal

quotation marks omitted). “Reasonable suspicion need not involve the observation


                                          9
         USCA11 Case: 18-13394       Date Filed: 06/07/2021   Page: 10 of 24



of illegal conduct, but does require more than just a hunch.” Id. at 1303 (internal

quotation marks omitted). It can exist even if “each fact alone is susceptible of

innocent explanation.” United States v. Bautista-Silva, 567 F.3d 1266, 1272 (11th

Cir. 2009) (internal quotation marks omitted).

      The government argues on appeal that, even if the dog sniff prolonged the

traffic stop, “reasonable suspicion supported conducting the dog sniff.” We agree.

Although Pierre-Louis says that Trooper Gutierrez “should have allowed him to

leave” after determining that he had a valid learner’s license and no warrants,

Trooper Gutierrez had a “particularized and objective” basis for suspecting

criminal activity and, therefore, reasonable suspicion to further detain Pierre-Louis

and the passenger. Lewis, 674 F.3d at 1305 (internal quotation marks omitted).

And it was during that justified detention that the troopers uncovered the firearm

and narcotics.

      To begin, at the time he pulled the car over, Trooper Gutierrez knew that the

car’s registration was missing specific vehicle information and that the tag’s actual

expiration date (December 15, 2015) was different than the date printed on the

car’s paper tag (February 6, 2016). And when he initially spoke with Pierre-Louis,

he was unable able to provide registration, title, or proof of insurance. Nor could

he correctly name the vehicle registrant. At that point, Trooper Gutierrez began to

question whether the car was stolen and whether the tag was fraudulent. After


                                         10
         USCA11 Case: 18-13394        Date Filed: 06/07/2021    Page: 11 of 24



running record checks on Pierre-Louis and the passenger, Trooper Gutierrez

continued investigating the registration and tag discrepancies by radioing the car’s

VIN number to the Florida Highway Patrol dispatch. And he had reasonable

suspicion to do so; he had an “objectively reasonable and articulable suspicion

illegal activity [had] occurred or [was] occurring”—for example, tag fraud or

potentially even vehicle theft. Pruitt, 174 F.3d at 1220 (quoting United States v.

Hunnicutt, 135 F.3d 1345, 1349 (10th Cir. 1998)); see also id. (noting that having

“no proof of ownership” and “no proof of authority to operate the vehicle” can

support reasonable suspicion (quoting Hunnicutt, 135 F.3d at 1349)). Dispatch

reported that the car was not listed as stolen but that the tag associated with it had

expired in 2013—not 2015 or 2016 as the paper tag indicated.

      By this time, Trooper Lopez had arrived on the scene. Armed with

reasonable suspicion of criminal activity, the troopers had a “duty to investigate

more.” United States v. Holt, 777 F.3d 1234, 1256 (11th Cir. 2015). To that end,

they questioned Pierre-Louis and the passenger separately to “figure out why

[Pierre-Louis] was driving this vehicle”; Trooper Gutierrez spoke with Pierre-

Louis and Trooper Lopez spoke with the passenger. Doing so left them with more

questions than answers. Pierre-Louis and the passenger gave “conflicting”

descriptions of their itinerary; Pierre-Louis told Trooper Gutierrez that he was on

the way to “meet a girl in Miami Gardens” and the passenger told Trooper Lopez


                                          11
         USCA11 Case: 18-13394        Date Filed: 06/07/2021    Page: 12 of 24



that they were “on their way to a funeral.” During the questioning, Pierre-Louis

was “visibly nervous,” “fail[ed] to make eye contact,” and he would not explain

why he was in possession of the car. The passenger, meanwhile, was “high-

strung” and “eager to claim his innocence for whatever was in the vehicle.” He

told Trooper Lopez that he was “just a passenger” and “had nothing to do with it.”

      These interviews only heightened the troopers’ reasonable suspicion of

additional criminal activity. Nervous behavior, a failure to maintain eye contact,

and inconsistent or nonresponsive statements about an intended destination can all

contribute to reasonable suspicion. See id. at 1256–57. Indeed, “as each answer to

the [troopers’] investigative questions failed to allay [their] concerns, the

[troopers’] reasonable suspicion was bolstered.” United States v. Hernandez, 418

F.3d 1206, 1211 (11th Cir. 2005). On top of all that, Pierre-Louis’s passenger was

eagerly disclaiming ownership of “whatever was in the vehicle.” So even if the

troopers extended the stop beyond what was justified for the traffic infractions,

“the facts that came to light from the beginning of the stop—facts giving rise to

reasonable suspicion that an additional crime was being committed”—justified the

troopers’ continued investigation. Id. And it was during that investigation that

Trooper Lopez walked his dog around Pierre-Louis’s car. That dog, which alerted

the troopers to the presence of contraband around the glove compartment, gave

them probable cause to search that location. See United States v. Tamari, 454 F.3d


                                           12
         USCA11 Case: 18-13394       Date Filed: 06/07/2021   Page: 13 of 24



1259, 1265 (11th Cir. 2006) (“[P]robable cause arises when a drug-trained canine

alerts to drugs.” (internal quotation marks omitted)). Accordingly, the district

court did not err in denying Pierre-Louis’s motion to suppress the evidence

recovered from the search.

                                         B.

      Pierre-Louis next argues that the district court lacked subject matter

jurisdiction over his § 922(g)(1) prosecution. To convict a defendant under

§ 922(g)(1), the government must prove, among other things, that “the firearm

traveled in or affected interstate commerce.” United States v. Folk, 754 F.3d 905,

915 (11th Cir. 2014). Pierre-Louis asserts that the district court lacked subject

matter jurisdiction because the government failed to establish an interstate

commerce nexus. He says that the government did not tie him “to the gun or to

ammunition, but only perhaps to a magazine.” And, he says, there was no

evidence that the magazine “had to travel in interstate commerce or that it was a

weapon.” So, in his view, “there is no basis under federal jurisdiction to prosecute

[him] for being in possession of a weapon.”

      We review de novo the district court’s subject matter jurisdiction. See

United States v. Grimon, 923 F.3d 1302, 1305 (11th Cir. 2019). Pierre-Louis’s

argument has no merit. Federal district courts have jurisdiction over “all offenses

against the laws of the United States.” United States v. Brown, 752 F.3d 1344,


                                          13
          USCA11 Case: 18-13394           Date Filed: 06/07/2021       Page: 14 of 24



1348 (11th Cir. 2014) (quoting 18 U.S.C. § 3231). “So long as the indictment

charges the defendant with violating a valid federal statute as enacted in the United

States Code, it alleges an offense against the laws of the United States and,

thereby, invokes the district court’s subject-matter jurisdiction.” Id. at 1354

(internal quotation marks omitted). Even “when it comes to federal criminal

statutes requiring an interstate commerce nexus, the government’s failure to

sufficiently allege or prove the interstate commerce element does not deprive the

district court of its subject matter jurisdiction over the criminal case.” Grimon, 923

F.3d at 1306. Because the government charged Pierre-Louis with “violating a

valid federal statute,” the district court had subject matter jurisdiction over this

case.1 Id. at 1305 (internal quotation marks omitted).

                                               C.

       Third, Pierre-Louis claims that the district court abused its discretion by

admitting evidence of his 2013 felon-in-possession conviction under Rule 404(b).

He says that the evidence “was not inextricably intertwined with the charges




1
 Pierre-Louis’s initial brief “fails to clearly raise any challenge” to the sufficiency of the
evidence for his felon-in-possession conviction, so that argument is abandoned. Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014); see also Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“Any issue that an appellant wants the
Court to address should be specifically and clearly identified in the brief.”).
                                               14
         USCA11 Case: 18-13394       Date Filed: 06/07/2021    Page: 15 of 24



brought against [him], did not meet the standards of Rule 404(b), was highly

prejudicial, and not probative of the charges.”

      We use a three-part framework to evaluate the admission of evidence under

Rule 404(b). First, the evidence “must be relevant to an issue other than the

defendant’s character.” United States v. Jernigan, 341 F.3d 1273, 1280 (11th Cir.

2003) (internal quotation marks omitted). Second, the proof must be such that “a

jury could find that the defendant committed the extrinsic act.” Id. (internal

quotation marks omitted). And third, the evidence “must possess probative value

that is not substantially outweighed by its undue prejudice, and the evidence must

meet the other requirements of Rule 403.” Id. (internal quotation marks omitted).

We review the admission of evidence under Rule 404(b) for an abuse of discretion,

see United States v. Culver, 598 F.3d 740, 747 (11th Cir. 2010), and we will

reverse a district court’s erroneous evidentiary ruling only if the error was not

harmless, see United States v. Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). An

error is not harmless if, in light of the record as a whole, the error may have

substantially influenced the outcome of the proceeding. Bradley, 644 F.3d at 1270.

      We begin with the first factor. Under this factor, we ask whether the

evidence was “relevant to an issue other than the defendant’s character.” Jernigan,

341 F.3d at 1280. Although Rule 404(b) prohibits using evidence of other crimes

to show that the defendant “acted in accordance” with his bad character, evidence


                                          15
         USCA11 Case: 18-13394       Date Filed: 06/07/2021   Page: 16 of 24



of other crimes is admissible for any other purpose, such as proving “motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” Fed. R. Evid. 404(b)(1)–(2). Because Rule 404(b) is a “rule of

inclusion,” Jernigan, 341 F.3d at 1280, evidence is admissible “unless it tends to

prove only criminal propensity,” United States v. Ellisor, 522 F.3d 1255, 1267

(11th Cir. 2008) (emphasis added) (internal quotation marks omitted).

      Pierre-Louis’s 2013 conviction was “relevant to an issue other than the

defendant’s character”—knowledge, intent, or absence of mistake. Jernigan, 341

F.3d at 1280 (internal quotation marks omitted). To convict Pierre-Louis under

§ 922(g)(1), the government needed to prove that he knew that he possessed a

firearm. See Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019). By pleading

not guilty, Pierre-Louis placed that element at issue. Jernigan, 341 F.3d at 1281

n.7; see also United States v. Zapata, 139 F.3d 1355, 1358 (11th Cir. 1998) (stating

that a not guilty plea “imposes a substantial burden on the government to prove

intent”). The burden was therefore on the government to prove that Pierre-Louis

knowingly possessed the firearm. See United States v. Taylor, 417 F.3d 1176,

1182 (11th Cir. 2005).

      Evidence that Pierre-Louis knowingly possessed a firearm in the past is

probative of knowledge to possess it in the present. Where “the state of mind

required for the charged and extrinsic offenses is the same, the first prong of the


                                          16
         USCA11 Case: 18-13394       Date Filed: 06/07/2021    Page: 17 of 24



Rule 404(b) test is satisfied.” United States v. Edouard, 485 F.3d 1324, 1345 (11th

Cir. 2007). After all, there is a “logical connection between a convicted felon’s

knowing possession of a firearm at one time and his knowledge that a firearm is

present at a subsequent time.” Jernigan, 341 F.3d at 1281; see also Taylor, 417

F.3d at 1182 (holding that the district court did not abuse its discretion by

admitting “evidence that Taylor had knowingly possessed a firearm at another

point in time” to satisfy the mens rea element). In fact, it is “untenable” to say that

a defendant’s “previous, knowing commission of crimes that involved the

possession of a weapon” does not “logically bear on his knowledge of the presence

of gun” this time. Jernigan, 341 F.3d at 1281. Simply put, “the fact that [Pierre-

Louis] knowingly possessed a firearm in a car on a previous occasion makes it

more likely that he knowingly did so this time as well, and not because of accident

or mistake.” Id. at 1281–82. So the first factor is met.

      Now for the second. Under this factor, we ask whether there is proof from

which “a jury could find that the defendant committed the extrinsic act.” Id. at

1280 (internal quotation marks omitted). There is. The prior conviction was

sufficient proof for the jury to find that Pierre-Louis committed that act. Indeed, it

is “elementary that a conviction is sufficient proof that [the defendant] committed

the prior act.” Id. at 1282 (alteration in original) (quoting United States v.

Calderon, 127 F.3d 1314, 1332 (11th Cir. 1997)).


                                          17
         USCA11 Case: 18-13394        Date Filed: 06/07/2021   Page: 18 of 24



      Finally, we turn to the third factor, which asks whether the “probative value”

of the evidence is “substantially outweighed” by any unfair prejudice. Id. at 1282

(quoting Calderon, 127 F.3d at 1332). That determination “lies within the sound

discretion of the district judge.” Id. (quoting Calderon, 127 F.3d at 1332). It calls

for a “common sense assessment of all the circumstances surrounding the extrinsic

evidence, including prosecutorial need, overall similarity between the extrinsic act

and the charged offense, as well as temporal remoteness.” Id. (internal quotation

marks omitted). When applying this factor, we are mindful that Rule 403 is an

“extraordinary remedy” that should be used “sparingly” and that the balance

“should be struck in favor of admissibility.” Edouard, 485 F.3d at 1344 n.8

(internal quotation marks omitted).

      We first note that evidence of Pierre-Louis’s 2013 felon-in-possession

conviction was highly probative. As we explained above, evidence that a

defendant knowingly possessed a firearm in the past is probative of a knowing

possession in the present. See, e.g., Taylor, 417 F.3d at 1182. But that is

especially true when the crimes share key similarities. See Jernigan, 341 F.3d at

1282. In fact, we have said that similarities between a past crime and the charged

one make the past crime “highly probative with regard to the defendant’s intent in

the charged offense.” United States v. Ramirez, 426 F.3d 1344, 1354 (11th Cir.

2005). And the past crime here resembles the charged one in important ways. See


                                          18
           USCA11 Case: 18-13394     Date Filed: 06/07/2021    Page: 19 of 24



Jernigan, 341 F.3d at 1282. In fact, Pierre-Louis’s 2013 conviction involved

possession of a firearm that was kept under the dashboard in a car that he was

driving.

      For his part, Pierre-Louis argues that his 2013 conviction differed in some

respects from the charged crime here. For example, he says that in the 2013 case

no drugs were involved and the gun was not hidden in a secret spot behind the

glove compartment. But a “prior crime need not be factually identical in order for

it to be probative.” United States v. Sterling, 738 F.3d 228, 238 (11th Cir. 2013).

And here, the similarities between the past crime and the charged crime make the

past crime probative of the charged one.

      Moreover, Pierre-Louis’s 2013 conviction was not so “temporally remote”

that it lacks probative value. United States v. Matthews, 431 F.3d 1296, 1311 (11th

Cir. 2005). As an initial matter, an appellant bears a “heavy burden” when

attempting to show that a prior offense is “too remote to be probative.” United

States v. Pollock, 926 F.2d 1044, 1047 (11th Cir. 1991) (internal quotation marks

omitted). Pierre-Louis has not carried that burden. His 2013 conviction came only

about three years before the offense conduct here. And prior convictions that far in

the past are “well within the temporal bounds of relevance.” Jernigan, 341 F.3d at

1282. Indeed, this Court has often found that evidence of crimes as old or even

much older than that still retain their probative value. See, e.g., United States v.


                                           19
         USCA11 Case: 18-13394        Date Filed: 06/07/2021    Page: 20 of 24



Lampley, 68 F.3d 1296, 1300 (11th Cir. 1995) (15 years); Matthews, 431 F.3d at

1312 (8 years).

      Lastly, the evidence’s prejudicial effect was minimized. For starters, the

government did not introduce “certain especially prejudicial aspects of [Pierre-

Louis’s]” 2013 conviction, such as the fact that he was brandishing the firearm.

Jernigan, 341 F.3d at 1282. Additionally, the district court gave multiple limiting

instructions. A limiting instruction, of course, can “reduce the risk of inherent

prejudice.” Ellisor, 522 F.3d at 1268; see also Edouard, 485 F.3d at 1346 (“[A]ny

unfair prejudice . . . was mitigated by the district court’s limiting instruction to the

jury.”); Calderon, 127 F.3d at 1332 (same). In this case, the judge twice informed

the jury that the evidence should not be considered for propensity purposes. And

we must presume that the jury followed those instructions. Cf. Weeks v. Angelone,

528 U.S. 225, 234 (2000) (“A jury is presumed to follow its instructions.”).

      Taken together, we cannot say that the district court abused its discretion in

admitting Pierre-Louis’s 2013 conviction under Rule 404(b).

                                           D.

      Finally, Pierre-Louis argues that the district court abused its discretion by

failing to dismiss a deliberating juror—Juror 19. To recap, about an hour into

deliberations, Juror 19 sent a note to the judge. In it, Juror 19 said that she was

concerned the deliberations would “last another day” and explained that she had


                                           20
         USCA11 Case: 18-13394       Date Filed: 06/07/2021    Page: 21 of 24



work appointments scheduled for the following day and, “most important[ly],”

needed to be able to pick up her nine-year-old daughter. Pierre-Louis asked the

court to release Juror 19, stating that he did not “want an unhappy juror there.”

The government, however, requested that the court give Juror 19 the following

response:

      While[] we understand your schedule, tomorrow you will be asked to
      report at 10:00 a.m. If you need to leave early to pick up your daughter,
      please let us know the time that you have to leave.

The court agreed to issue the government’s requested response. It observed that

Juror 19 had been able to reschedule her appointments throughout the trial and that

it would wait to see if she could do so again. Pierre-Louis asked the court if it

wanted to speak with the juror, but the court declined to do so. Pierre-Louis then

objected to the written response. At 4:56 pm, the court took a recess and, about 15

minutes later, the jury announced its verdict.

      On appeal, Pierre-Louis argues that the district court should have “further

investigat[ed]” Juror 19 or dismissed her from the jury. First, the district court did

not abuse its discretion by declining to further investigate Juror 19. To be sure,

“[j]uror misconduct concerning outside influences must be fully investigated to

determine if any misconduct actually occurred and whether or not it was

prejudicial.” United States v. Register, 182 F.3d 820, 840 (11th Cir. 1999)

(quoting United States v. Harris, 908 F.2d 728, 733 (11th Cir. 1990)). But the


                                          21
         USCA11 Case: 18-13394       Date Filed: 06/07/2021    Page: 22 of 24



“failure to hold a hearing constitutes an abuse of discretion only where there is

evidence that the jury was subjected to influence by outside sources,” United

States v. Watchmaker, 761 F.2d 1459, 1465 (11th Cir. 1985) (emphasis added),

such as “any private communication, contact, or tampering directly or indirectly”

with a juror, Remmer v. United States, 347 U.S. 227, 229 (1954); see also United

States v. Moore, 954 F.3d 1322, 1332 (11th Cir. 2020); Harris, 908 F.2d at 733;

Barnes v. Joyner, 751 F.3d 229, 245–46 (4th Cir. 2014); United States v.

Muhammad, 819 F.3d 1056, 1061–62 (8th Cir. 2016).

      Juror 19’s scheduling inquiry does not represent an “influence by outside

sources” that requires further investigation. Watchmaker, 761 F.2d at 1465. To

trigger the court’s duty to investigate outside influences, Pierre-Louis must show

“clear, strong, substantial and incontrovertible evidence that a specific,

nonspeculative impropriety has occurred.” United States v. Benjamin, 958 F.3d

1124, 1136 (11th Cir. 2020) (internal quotation marks omitted). But there is no

evidence of “extrinsic contacts with the jury” or any members of it. Moore, 954

F.3d at 1332 (quoting Crowe v. Hall, 490 F.3d 840, 847 (11th Cir. 2007)). Nor is

there evidence of influence by media publicity or jury consideration of matters not

admitted into evidence. See, e.g., Remmer, 347 U.S. at 229; Muhammad, 819 F.3d

at 1061–62 (“Extraneous influence includes publicity received and discussed in the

jury room, matters considered by the jury but not admitted into evidence, and


                                          22
         USCA11 Case: 18-13394       Date Filed: 06/07/2021   Page: 23 of 24



communications or other contact between jurors and outside persons.” (internal

quotation marks omitted)); cf. United States v. Foster, 878 F.3d 1297, 1310 (11th

Cir. 2018) (stating that external matters include “publicity and information related

specifically to the case the jurors are meant to decide”). And when the alleged

misconduct did not stem from “media publicity or other outside influences, the

court may use its discretion in deciding whether to interrogate the jurors.” Harris,

908 F.2d at 733.

      Moreover, the note that the district court received from Juror 19 did not

require it to investigate whether she was biased or basing her decision on

impermissible considerations rather than the evidence and the law. See Register,

182 F.3d at 840. The note expressed a simple concern about scheduling matters—

one that the district court sought to accommodate in part by allowing Juror 19 to

leave to pick up her daughter. And with respect to Juror 19’s work appointments,

the district court observed that Juror 19 had been able to reschedule her

appointments throughout the trial and that it would wait to see if she could do so

again before deciding on dismissing her. On the facts before us, declining to

investigate further was not an abuse of discretion.

      Second, the district court did not abuse its discretion by denying Pierre-

Louis’s request to dismiss Juror 19. We review a district court’s decision whether

to dismiss a deliberating juror for an abuse of discretion. See United States v.


                                         23
          USCA11 Case: 18-13394           Date Filed: 06/07/2021        Page: 24 of 24



Sammour, 816 F.3d 1328, 1338 (11th Cir. 2016). “Generally, courts should be

cautious about dismissing a juror.” United States v. Oscar, 877 F.3d 1270, 1287

(11th Cir. 2017). Once deliberations have begun, a district court may excuse a

juror only on a finding of “good cause.” United States v. Brown, 996 F.3d 1171,

1184 (11th Cir. 2021) (en banc) (quoting Fed. R. Crim. P. 23(b)(3)). Good cause

“exists to dismiss a juror when that juror refuses to apply the law or to follow the

court’s instructions.” United States v. Abbell, 271 F.3d 1286, 1302 (11th Cir.

2001). But as we explained above, there was no allegation or evidence that Juror

19 was biased or failing to fulfill her responsibilities as a juror.2 So the district

court did not abuse its discretion by declining to dismiss Juror 19.

       AFFIRMED.




2
  Nor did the district court abuse its discretion by refusing to substitute an alternate juror for
Juror 19. “A court may substitute an alternate juror for any juror who is ‘unable to perform’ or is
‘disqualified from performing’ [her] duties.” United States v. Crabtree, 878 F.3d 1274, 1288
(11th Cir. 2018) (quoting Fed. R. Crim. P. 24(c)). Facts had yet to arise that support Pierre-
Louis’s assertion that Juror 19’s ability to perform her role as a juror was “impaired.” Id.
(internal quotation marks omitted).
                                                24